Citation Nr: 0427579	
Decision Date: 10/05/04    Archive Date: 10/12/04

DOCKET NO.  03-02 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for cystic fibrosis. 


REPRESENTATION

Appellant represented by:	Veterans Advocacy Group


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel







INTRODUCTION

The veteran had active service from January 1947 to June 
1948. 

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand of December 2003.  This matter was 
originally on appeal from an April 2002 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Lincoln, Nebraska.


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claim, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The medical evidence shows that the veteran is currently 
diagnosed with a congenital disease, cystic fibrosis.

3.  The medical evidence does not establish that the 
veteran's cystic fibrosis underwent an increase in severity 
during service.


CONCLUSION OF LAW

Cystic fibrosis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
In December 2003, the Board remanded the veteran's claim to 
the RO to afford the veteran a VA examination and to obtain a 
medical opinion on the identity and etiology of any 
respiratory disorder found on examination.  The Board found 
that VA had a duty to provide further assistance to the 
veteran in developing the evidence necessary to substantiate 
his claim in light of the fact that his service medical 
records were unavailable or presumed destroyed in the 1973 
National Personnel Record Center fire, and a search for 
alternative records had proved unsuccessful.  In cases such 
as these, VA has a heightened duty to explain its findings 
and conclusions and to consider carefully the benefit-of-the 
doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  On remand, 
the RO scheduled the veteran for the examination for January 
30, 2004, but the veteran failed to report and he has made no 
attempt to explain his absence or to request a rescheduling 
of the examination.  The Board notes that when a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record.  38 C.F.R. § 3.655(b) 
(2003).  Based on the foregoing, the Board finds that the RO 
complied with the Board's December 2003 Remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. 
In this regard, the Board notes that in correspondence dated 
in December 2001, the RO advised the veteran of VA's duties 
under the VCAA and the delegation of responsibility between 
VA and the veteran in procuring the evidence relevant to his 
claim, including which portion of the information and 
evidence was to be provided by the veteran and which portion 
VA would attempt to obtain on behalf of the veteran.  
Quartuccio, 16 Vet. App. at 187.   

The December 2001 VCAA notice contained no specific request 
for the veteran to provide any evidence in the veteran's 
possession that pertained to the claim, or something to the 
effect that the veteran give VA everything he had that 
pertained to his claim.  38 C.F.R. § 3.159 (b)(1) (2003).  
Nevertheless, the RO asked the veteran for all the 
information and evidence necessary to substantiate the 
veteran's claim that his disability was related to his 
military service.  A generalized request for any other 
evidence pertaining to the claim would have been superfluous 
and unlikely to lead to the submission of additional 
pertinent evidence.  Therefore, it can be concluded, based on 
the particular facts and circumstances of the case, the 
omission of the request for "any evidence in the claimant's 
possession that pertains to the claim" in the notice appears 
not to have harmed the veteran, and it would be legally 
proper to render a decision in the case without further 
notice under the regulation.  

In further regard to VA's duty to notify, the Board notes 
that the RO also provided the veteran with a copy of the 
April 2002 rating decision, January 2003 Statement of the 
Case (SOC), and July 2004 Supplemental Statement of the Case, 
which together provided the veteran with notice as to the 
evidence needed to substantiate his claim and the reasons for 
the denial.  The SOC provided the veteran with notice of the 
laws and regulations pertinent to his claim, including the 
law and implementing regulations of the VCAA.  Additional 
development letters were mailed to the veteran in January 
2004 and February 2004.  The Board concludes that the 
requirements of the notice provisions of the VCAA have been 
met, and there is no outstanding duty to inform the veteran 
that any additional information or evidence is needed.  Id. 

By virtue of the Board's December 2003 Remand together with 
earlier efforts by the RO to obtain all pertinent evidence 
(e.g., service medical records, private treatment records 
identified by the veteran, VA treatment records), the Board 
finds that satisfactory efforts to ensure that all relevant 
evidence has been associated with the claims file have been 
made.  The veteran has not made the RO or the Board aware of 
any other evidence relevant to his appeal that needs to be 
obtained.  The Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Accordingly, the Board will proceed with appellate 
review.  

The veteran contends that his cystic fibrosis was aggravated 
by his military service.  The veteran maintains that he had 
"lung problems" all of his life.  

The veteran's DD Form 214 shows that his military 
occupational specialty (mos) was an information education 
specialist.  

In a September 1982 letter, Dr. A.B.W. reported that a 
recently conducted bronchoscopy revealed a chronic infection 
in the veteran's right lung. 

In a November 1982 letter, Dr. R.D.O. reported that the 
veteran had a questionably significant positive culture for 
tuberculosis, obtained from his August 1982 bronchoscopy.  
Dr. R.D.O. also reported that a radiologist expressed concern 
over a small spot located in the veteran's left chest 
according to the most recent chest x-ray. 

Private medical records from the Community Hospital dated 
from February 1995 to December 2001 noted diagnoses of severe 
chronic obstructive pulmonary disease, bronchiectasis, 
hemoptysis, and pulmonary fibrosis, with diagnoses of 
resistant pseudomonas pneumonia and cystic fibrosis noted in 
2001. 

Private medical records from the National Jewish Medical and 
Research Center dated from May 2001 to February 2002, include 
a June 2001 record, in which Dr. J.N. diagnosed cystic 
fibrosis as the etiology of the veteran's bronchiectasis.   

Private medical records from the University of Colorado 
Hospital dated from May 2001 to September 2001 noted a 
diagnosis of cystic fibrosis without meconium ileus. 

VA treatment records dated from August 2000 to July 2004 
noted a diagnosis of cystic fibrosis in 2001.

Pulmonary function studies conducted in January 2004 revealed 
severe obstructive disease with mildly reactive airways and 
resting gas exchange impairment consistent with chronic 
bronchitis or chronic asthma, according to an impression by 
Dr. M.E.P.  

In a February 2004 letter, Dr. T.D.F. reported that the 
veteran was diagnosed with cystic fibrosis.  Dr. T.D.F. 
indicated that the diagnosed disease was a genetic disorder 
present from conception.  Dr. T.D.F. related that patients 
rarely lived to be the veteran's age and he observed that the 
veteran had surpassed the age span without the benefits of 
modern medicine throughout his childhood and young adulthood.  
Dr. T.D.F. indicated that normally, a cystic fibrosis patient 
would not be allowed in the military because of the extra 
burden that the disease process would have on his or her 
daily care.  Dr. T.D.F. noted that the veteran's case of 
cystic fibrosis was fairly mild and therefore, he was able to 
serve in spite of his diagnosis.  Dr. T.D.F. opined that the 
veteran "[might] have had an aggravation of his cystic 
fibrosis beyond its normal progression because of his serving 
in the military."  Dr. T.D.F. acknowledged that to know this 
for sure, he would need access to the veteran's medical 
records while he was in the service; he understood the 
service medical records were not available.  Dr. T.D.F. 
opined that "[a]ny exposure to fumes and/or smoke throughout 
[the veteran's] service or any other pulmonary caustic 
exposure [might] have worsened his diseased state."  Dr. 
T.D.F. concluded that the veteran's cystic fibrosis pre-
existed his service, however, his disorder might have 
worsened during service.       

Every veteran is presumed to have been in sound condition at 
the time of acceptance for service, except for defects, 
infirmities, or disorders noted at that time or where clear 
and unmistakable evidence demonstrates that the disability or 
disease existed prior to service and was not aggravated by 
such service.  38 U.S.C.A.          § 1111 (West 2002); 
VAOPGCPREC 3-03.  

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R.      § 3.306(a) 
(2003).  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b) (2003).  See 
Falzone v. Brown,                8 Vet.App. 398, 402 (1995) 
(providing that the presumption of aggravation created by 
section 3.306 applies only if there is an increase in 
severity during service).

"[T]emporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered 'aggravation in service' unless the underlying 
condition, as contrasted to the symptoms, is worsened."  
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  This means 
the base line against which the Board is to measure any 
worsening of a disability is the veteran's disability as 
shown in all of his medical records, not on the happenstance 
of whether he was symptom-free when he enlisted.   See Green 
v. Derwinski, 1 Vet. App. 320, 323 (1991).

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable law and regulations 
for VA compensation purposes.  38 C.F.R.           § 3.303(c) 
(2003).   A defect is a structural or inherent abnormality or 
condition which is more or less stationary in nature.  
VAOPGCPREC 82-90.  A disease may be defined as any deviation 
from or interruption of the normal structure or function of 
any part, organ, or system of the body that is manifested by 
a characteristic set of symptoms and signs and whose 
etiology, pathology, and prognosis may be known or unknown.  
Id.  Service connection may be granted for diseases of 
congenital, developmental, or familial origin, but not for 
defects, unless such defect was subject to superimposed 
disease or injury during military service. Id.

In the absence of service medical records, there is 
insufficient evidence to rebut the determination to whether 
the veteran is entitled to the presumption of soundness with 
respect to his respiratory system at the time of his 
acceptance for service. There, however, is irrefutable 
medical evidence of record that the currently diagnosed 
cystic fibrosis pre-existed his service.  Dr. T.D.F. 
identified the veteran's cystic fibrosis as a "genetic" 
disorder that was present at his birth.  As such, this 
"genetic" disease by definition existed prior to service.  
The Board also observes that the veteran is diagnosed with a 
congenital disease as distinguished from a congenital defect.  
As noted earlier, service connection may be granted for 
diseases of congenital or familial origin.  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  Dr. T.D.F. maintained that the 
veteran's case of cystic fibrosis was "fairly mild" as he 
was able to serve in the military in spite of his disease.  
The record supports Dr. T.D.F.'s contention as the DD Form 
214 shows that the veteran completed his service and he was 
not discharged by reason of medical disability.  There, 
however, are no service medical records from which a 
determination can be made as to whether any respiratory 
disorder present during service (or symptoms that could be 
etiologically linked to the currently diagnosed disease 
process) underwent an increase in severity during service.  
Dr. T.D.F. speculated that the veteran "[might] have had an 
aggravation of his cystic fibrosis beyond its normal 
progression" because of his service in the military.  Dr. 
T.D.F. noted that any exposure to fumes and/or smoke or any 
other pulmonary caustic exposure throughout service might 
have worsened his diseased state.  The Board notes that the 
veteran's MOS is an information education specialist which 
tends to go against Dr. T.D.F.'s theory that constant 
pulmonary caustic exposure in service may have worsened his 
disorder.  

The Board finds that Dr. T.D.F.'s opinion is  speculative as 
it is not based on a reasonable degree of medical certainty 
that the disability underwent an increase in severity during 
service.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) 
(providing that a medical opinion based on speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty); see also 
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (providing that 
physician's statement that the veteran may have been having 
some symptoms of multiple sclerosis for many years prior to 
the date of diagnosis deemed speculative) (emphasis added).  
Thus, the veteran is not entitled to the presumption of 
aggravation where the medical evidence does not establish 
that the disability underwent an increase in severity during 
service.  38 C.F.R. § 3.306(b) (2003).  


As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. 5107(b) (2003); 38 C.F.R. 
§ 3.102 (2003); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for cystic fibrosis is denied. 



	                        
____________________________________________
	John E. Ormond, Jr. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



